Order filed January 3, 2014.




                                        In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00903-CV
                                  ___________
       FERNANDO CHAPA D/B/A FULL SERVICE, INC., Appellant
                                         V.
                     LONE STAR DISPOSAL, LP, Appellee


               On Appeal from County Civil Court at Law No. 3
                            Harris County, Texas
                     Trial Court Cause No. 541012103


                                    ORDER


      No reporter’s record has been filed in this case. The official court reporter
for County Civil Court at Law No. 3 informed this court that appellant had not
made arrangements for payment for the reporter’s record. On November 8, 2013,
the clerk of this court notified appellant that we would consider and decide those
issues that do not require a reporters record unless appellant, within 15 days of
notice, provided this court with proof of payment for the record. See Tex. R. App.
P. 37.3(c). Appellant filed no reply.
      Accordingly, we order appellant to file a brief in this appeal within thirty
days of the date of this order. If appellant fails to comply with this order, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              PER CURIAM